Title: From David Humphreys to John Paterson, 14 April 1783
From: Humphreys, David
To: Paterson, John


                        
                            Head Quarters Newburgh April 14th 1783.
                        
                        General Paterson and the other commanding officers of Lines have His Excellency’s the Commander in Chief’s
                            Permission to send such Volunteer Artificers from their respective Lines to assist Lt Colo. Udny Hay in rebuilding his
                            House as may from Time to Time be desired necessary till further Orders.
                        A Subaltern is permitted to attend the Party. By Order of the Commander in Cheif
                        
                            David Humphrys A.D.C.
                        
                    